The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application, 16/772,428, filed 06/12/2020 is a national stage entry of PCT/EP2018/084974, International Filing Date: 12/14/2018.  PCT/EP2018/084974claims foreign priority to 17207659.8, filed 12/15/2017.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a compound of general formula (I), and methods of treating or alleviating a disease, disorder or condition responsive to PDE4 inhibitory activity, more specifically, dermal diseases, disorders or conditions, is allowed as being neither anticipated by nor obvious over the closest prior art.
Nicklaus, P.W. in US 2013/0225609 and Pouzet et al. in US 2011/0028441 is representative of the closest prior art.  Nicklaus and Pouzet disclose PDE4 inhibitor compounds having the structures of general formula (I) (below).  The difference between the compounds of Nicklaus and Pouzet and those instantly claimed is that the compounds of Nicklaus and Pouzet require a 6-membered piperidine or piperazine ring, respectively, compared to the instantly claimed azetidine (4-membered) ring. 

    PNG
    media_image1.png
    130
    156
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    110
    156
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    249
    327
    media_image3.png
    Greyscale

        Formula (I) of Nicklaus	          Formula (I) of Pouzet	             Instant Formula (I)
The prior art neither teaches nor suggests that compounds having any alternative to a 6-membered ring are known to be effective in inhibiting PDE4.  Accordingly, one of ordinary skill in the art would not have been motivated to modify the 6-membered rings of Nicklaus or Pouzet to another ring size, much less a 4-membered azetidine ring, with a reasonable expectation of inhibiting PDE4.
The prior art teaches structurally diverse inhibitors of PDE4 are known to be effective in treating numerous inflammatory and dermatological disorders (e.g. asthma, COPD and psoriasis and atopic dermatitis; see Houslay et. al in Drug Discovery Today 10(22) 1503 – 1519 (2003), and Holden et al. in Journal of Investigative Dermatology 87(3), 372 – 376 (1986); each cited in the IDS submitted 6/12/2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 7 and 15 – 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628